DETAILED ACTION
This office action is in response to the application filed on 07 September 2020. Claims 1-122 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 07 September 2020 has/have been considered by the examiner (see attached PTO-1449).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 42 of U.S. Patent No.: 10,771,708 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 1 and 49 of the instant application and the corresponding patented 1 and 42 of U.S. Patent No.: 10,771,708 B2), but also, for instance, independent Claims 1 and 49 of the instant application are broader in scope than the corresponding patented independent 1 and 42 of U.S. Patent No.: 10,771,708 B2.
Claim 83 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 42, 45, and 71 of U.S. Patent No.: 10,771,708 B2, in view of Claims 1, 38, and 62 of U.S. Patent No.: 10,462,375 B2, Claims 1, 10, 12-14, 32-33, 34, 38-39, 50, 54, 59-60, and 63 of U.S. Patent No.: 10,277,825 B2, and of Claims 1, 22, 24-25, 40, 51-53, 62, and 68 of U.S. Patent No.: 10,033,934 B2, since it would have been obvious to one of ordinary skill in the art to utilize a terminator portion, which is necessitated in order to provide adequate electrical connection. Moreover, the examiner’s rationale above (in point 6.) regarding U.S. Patent No.: 10,771,708 B2 applies equally as well here. Furthermore, the elements are shown by the above-mentioned claims, as noted above, in which it would have been obvious to combine known techniques ready for improvement, to provide predictable results.
Claims 1, 49, and 83 are further rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 38, and 62 of U.S. Patent No.: 10,462,375 B2 in view of Claims 1, 42, 45, and 71 of U.S. Patent No.: 10,771,708 B2, since it would have been obvious to one of ordinary skill in the .
Claims 1, 49, and 83 are further rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10, 12-14, 32-33, 34, 38-39, 50, 54, 59-60, and 63 U.S. Patent No.: 10,277,825 B2 in view of Claims 1, 42, 45, and 71 of U.S. Patent No.: 10,771,708 B2. The examiner’s rationales above (in points 6., 7., and 8.) apply equally as well here.
Claims 1, 49, and 83 are further rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 22, 24-25, 40, 51-53, 62, and 68 of U.S. Patent No.: 10,033,934 B2 in view of Claims 1, 42, 45, and 71 of U.S. Patent No.: 10,771,708 B2. The examiner’s rationales above (in points 6., 7., and 8.) apply equally as well here.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose a vehicular camera with some similar structural features. For example, the following references show similar features in the claims, although not relied upon: Lawlor (US 2009/0295181 A1), Fig. 1-6; Blake (US 2012/0013741 A1), Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482